DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a rotary impulse sealer and a vertical form fill machine including a rotary impulse sealer.
Group II, claims 18-27, drawn to a method of forming packages containing fluid or a fluent material.
Group III, claim 28, drawn to a package containing fluid or fluent material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention II relates to a method of forming packages characterized by its method steps and is not limited to the use of the rotary impulse sealer of Invention I.  Invention III is directed to a product made by the method of Invention II (i.e., a product-by-process claim) and is therefore not limited to products made by the recited method.  The only feature common to all three inventions is therefore forming a bond in a bondable material which is clearly disclosed by Hamer et al. (U.S. Patent Application Publication No. 2005/0022476 A1).
During a telephone conversation with Christopher Singh on May 4, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-28 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer et al. (U.S. Patent Application Publication No. 2005/0022476 A1, cited in IDS submitted April 16, 2020) in view of Todd et al. (U.S. Patent Application Publication No. 2001/0010142 A1).
Regarding claim 1, Hamer discloses a rotary impulse sealer for forming a series of discrete bonds in a bondable material ([0001] of Hamer, apparatus for sealing a web to form a continuous series of discrete pouches; FIGS. 3A, 4 and 5 of Hamer, apparatus forms a series of discrete bonds; FIG. 7 of Hamer, apparatus includes a rotary drum #152 carrying a plurality of sealing jaws #142; [0043] of Hamer, jaws #42 include an impulse sealing element), the rotary impulse sealer comprising: a roller rotatable about an axis (FIG. 7 of Hamer, drum #152), the roller having a roller body and a plurality of seal bars extending radially outwardly from the roller and spaced apart around the roller body (FIG. 7 of Hamer, drum #152 includes plurality of jaws #142 extending radially from drum #152 and spaced apart around perimeter of drum #152), at least one of the seal bars having a body and a selectively heatable heating element extending along at least a part of a length of the seal bar body ([0043] of Hamer, jaws #42 include electrically resistive heating element which cycles between hot and cold and is therefore selectively heatable; FIG. 6 of Hamer, jaws include body #42); a belt for introducing the bondable material to the roller (FIG. 7 of Hamer, second conveyor #136 forms arcuate sealing path with drum #152); wherein the roller is rotatable through a pre-heating pressure application region of the rotary impulse sealer in which the at least one seal bar is adapted to apply pressure to a bond area of the bondable material ([0041] of Hamer, cooperating jaws engaged and maintained in mating relationship with opposed surfaces of web over sealing path; [0011] of Hamer, pressure applied along sealing path by mating jaws to form seals; sealing path would necessarily include a region in which pressure is applied before the bond is fully formed or a pre-heating pressure application region), followed by a heating region of the rotary impulse sealer in which the at least one seal bar is adapted to heat the bond area ([0043] of Hamer, sealing wire on jaws #42 cycles between hot and cold along sealing path; sealing path therefore includes a heating region in which the sealing wire is adapted to heat the bond area to form the bond), the regions being stationary with respect to the rotation of the roller ([0011] of Hamer, jaws move at substantially same velocity as web; bonded regions formed by jaws along sealing path would therefore be stationary with respect to rotation of the roller); wherein the at least one seal bar moves at substantially the same speed as the bondable material while the seal bar applies pressure to the bond area ([0039] of Hamer, conveyors convey the mating jaws at substantially the same velocity as web #4).
Hamer does not specifically disclose that the belt (i.e., FIG. 7 of Hamer, conveyor #136) is tensioned.  Hamer, however, discloses that pressure is applied along the sealing path by mating jaws to form the seals ([0011] of Hamer).  In order for pressure to be applied to the web between the conveyor #136 and drum #152 to form the seals, however, there would have to be some degree of tension in the conveyor #136.  Moreover, since mating jaws #142 are mounted to the conveyor, tension in the conveyor would be necessary to supply the pressure to the mated pair of jaws to form the seals (FIG. 7 of Hamer).
Hamer also does not specifically disclose that the speed of rotation of the roller is adjustable relative to the bondable material.  Hamer, however, discloses that the web enters the sealing apparatus on two unwind tension isolation pull rolls #14 that are run in draw mode relative to the horizontal sealing station #18 (i.e., rolls #14 are run at a constant speed ratio relative to conveyor/drum) ([0034] of Hamer).  Hamer thus discloses running the unwind rolls #14 which supply the web material to the sealing apparatus at a speed that is different than the drum/conveyor of the sealing station.   While Hamer does not specifically disclose that the unwind speed of rolls #14 is adjustable relative to the web, Todd discloses a sealing station of a vertical form fill apparatus (FIG. 1 of Todd) wherein infeed rolls #30 upstream of the sealing section and drive rolls #44 downstream of the sealing section are separately controlled and driven to maintain a desired web tension level through the sealing section ([0050] of Todd).  According to Todd, a controller #15 controls separate drive roll and infeed motors #45, #70 to maintain a predetermined positive draw rate through the seal station in order to allow sealing of relatively weak web materials ([0050], FIG. 3 of Todd).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to make the speed of the unwind tension isolation pull rolls #114 of Hamer adjustable with respect to that of the drum #152 as taught by Todd.  One of skill in the art would have been motivated to do so in order to control the tension of the web through the sealing station to maintain a desired web tension level thereby allowing for the sealing of relatively weak web materials as taught by Todd ([0050], FIG. 3 of Todd).
Regarding claim 2, Hamer discloses that the roller is rotatable through a post-heating pressure application region of the rotary impulse sealer in which the at least one seal bar is adapted to apply pressure to the bondable material ([0043] of Hamer, impulse sealing element #59 cools while the jaws remain engaged to allow bonded thermoplastic to cool and form a stable seal).
Regarding claim 3, Hamer discloses that the pre-heating pressure application region is directly adjacent the heating region ([0041] of Hamer, cooperating jaws engaged and maintained in mating relationship with opposed surfaces of web over sealing path; [0011] of Hamer, pressure applied along sealing path by mating jaws to form seals; [0043] of Hamer, heating element cycled between hot and cold along sealing path; sealing path would necessarily include a region in which pressure is applied before the bond is fully formed or a pre-heating region; pre-heating region would necessarily be directly adjacent the heating region where the bond is formed).
Regarding claim 4, Hamer discloses that the post-heating pressure application region is directly adjacent the heating region ([0043] of Hamer, post-heating pressure application region would necessarily begin when impulse heating ends and cooling begins which would be directly adjacent to heating region where power applied to impulse sealing element and bond is formed).
Regarding claim 5, Hamer discloses that the heating region is a heating and pressure application region ([0043] of Hamer, jaws engaged on web material during heating).
Regarding claim 7, Hamer discloses that the heating element extends substantially along the entire length of the seal bar body (FIG. 6 of Hamer, heating element #59 extends substantially along at least a part of the length of the jaw #42). 
Regarding claim 8, Hamer discloses that the heating element is or comprises a conductive material ([0043] of Hamer, jaw #42 includes resistive heating element #59 to which current is applied to heat the web; resistive heating element would necessarily have some conductivity and is therefore a conductive material).
Regarding claim 10, Hamer discloses that at least one seal bar has a longitudinal axis that is substantially parallel to the roller axis (FIGS. 7 and 5 of Hamer, transverse seals #32 formed which are perpendicular to direction of web travel; since sealing element would therefore have a longitudinal axis parallel to axis of drum #152).
Regarding claim 12, Hamer discloses that each seal bar has a body and a selectively heatable heating element extending along at least a part of a length of the seal bar body ([0043] of Hamer, jaw #42 includes resistive heating element #59 to form transverse seals; FIG. 6 of Hamer, heating element #59 extends along at least a part of the length of the jaw #42).
Regarding claim 13, Hamer discloses that the roller axis is a stationary axis (FIG. 7 of Hamer, axis of drum #152 is stationary).
Regarding claim 14, Hamer discloses a vertical form fill machine (Abstract of Hamer, form fill machine; FIG. 2 of Hamer, material passes through machine in a vertical direction), comprising: a drive system for driving at least two sheets of bondable material that are sealed together continuously along their opposite edges through the machine (FIG. 2, [0035] of Hamer, driven rolls #24a-c used to form vertical seals in two sheets of continuous web #4; FIGS. 4-5 of Hamer, vertical seals formed along opposite edges of web sheets; [0042], [0045] of Hamer, conveyor/drum includes a drive system; FIG. 7, [0043], [0045] of Hamer, jaws of drum/conveyor engage vertically sealed material; drive system of conveyor/drum therefore drives vertically sealed material through machine); a fill product supply device for introducing fill product between the two sheets of bondable material ([0037] of Hamer, liquid fill tubes convey liquid into partially sealed pouches); and a rotary impulse sealer according to claim 1 (FIG. 7 of Hamer, horizontal sealing station #118; see analysis of claim 1 above), the rotary impulse sealer adapted to make transverse seals in the at least two sheets of bondable material (FIG. 7, [0043], [0045] of Hamer, jaws of drum/conveyor horizontal sealing station #118 form transverse seals in sheets of web material #4) to form sealed reservoirs of fill product ([0037] of Hamer, transverse seals form top and bottom of sealed pouch).
Regarding claim 15, Hamer discloses that the vertical form fill machine further comprises two cylindrical rollers for receiving sheets of bondable material and forming two continuous, spaced apart longitudinal seals along opposite edges of the sheets of bondable material (FIG. 2, [0035] of Hamer, driven rolls #24a-c used to form vertical seals in two sheets of continuous web #4; FIGS. 4-5 of Hamer, vertical seals formed along opposite edges).
Regarding claim 16, Hamer discloses that the cylindrical rollers are arranged to introduce the sheets of bondable material to the rotary impulse sealer at an angle of about 90° to a horizontal plane (FIGS. 1, 7 of Hamer, vertically sealed webs #4 introduced vertically or at an angle of 90° to horizontal to rotary impulse sealer #118 by driven rolls #24a-c).
Regarding claim 17, Hamer discloses that the rotary impulse sealer is driven so that the seal bar making the seal moves at substantially the same speed as the bondable material that is being sealed (FIG. 7, [0039], [0045] of Hamer, drum and conveyor convey mating jaws at same velocity as web #4 being sealed).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamer in view of Todd as applied to claim 1 above and further in view of Campbell et al. (U.S. Patent No. 3,748,207, cited in IDS submitted May 4, 2022).
Regarding claim 6, Hamer does not specifically disclose that the body of the seal bar is or comprises an insulating material.  Campbell, however, discloses an electrical heating element for heat sealing thermoplastic materials (Abstract of Campbell) wherein the heating element is supported on a thin layer of electrically insulating material on a body (FIG. 14, 5:43-45 of Campbell, heating element #73 on coating #51a of tubular member #51).  According to Campbell, the coating #51a electrically insulates the heating element from the body (5:45-49 of Campbell).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide an electrically insulating layer under the electrically resistive heating element of Hamer.  One of skill in the art would have been motivated to do so in order to electrically insulate the heating element from the body (i.e., to prevent current passing through the heating element to short to electrically conductive structures underneath the heating element).
Regarding claim 9, Hamer does not specifically disclose that the roller body has a plurality of slots, each slot retaining one of the seal bars.  Campbell, however, discloses mounting the bodies of the heating elements (i.e., tubular members #51) in transversely extending recesses #49 of a drum #26 in order to form horizontal seals in a web of material (FIGS. 2-3 and 11, 5:23-30 of Campbell).  According to Campbell, this arrangement allows the extent to which the heating elements extend above the surface of the drum to be adjusted to accommodate the product being sealed (8:54-58 of Campbell).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to retain the jaws of the drum of the rotary sealer of Hamer in slots or recesses in the drum.  One of skill in the art would have been motivated to do so in order to allow the extent to which the heating elements extend above the surface of the drum to be adjusted to accommodate the product being sealed as taught by Campbell (8:54-58 of Campbell).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamer in view of Todd as applied to claim 1 above and further in view of Harrison (UK Patent Publication GB 2271753 A).
Regarding claim 11, Hamer does not specifically disclose that the at least one seal bar has a longitudinal axis that is non-parallel with the roller axis.  Harrison, however, discloses form fill and seal packaging machine with an inclined transverse heat-sealing jaw #26A/B (Abstract, FIG. 2 of Harrison).  According to Harrison, non-rectangular packages can be formed using the apparatus which packages correspond or are related to the shape of the product being packaged or which are distinctive of the type or source of the product (2:5-13 of Harrison).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to incline at least one of the seal bars of the apparatus of Hamer in view of Todd with respect the drum axis.  One of skill in the art would have been motivated to do so in order to form an inclined transverse seal for a non-rectangular package which corresponds to the shape of the product being packaged or which is distinctive of the type or source of the product as taught by Harrison (2:5-13 of Harrison).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746